                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

Civil Action No. 18-cv-1845-WJM-KLM

BENJAMIN RAMSEY, by and through his guardian and next friend, Karla Ramsey,

       Plaintiff,

v.

SOUTHWEST CORRECTIONAL MEDICAL GROUP, INC.;
BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF DOUGLAS,
COLORADO;
SOUTHWEST CORRECTIONAL MEDICAL GROUP, PLLC;
CORRECTIONAL MEDICAL GROUP COMPANIES, INC.;
SOUTHWEST CORRECTIONAL MEDICAL GROUP, LLC;
COLORADO CORRECTIONAL MEDICAL GROUP, PLLC;
NURSE JENNIFER TRIMBLE, in her individual capacity;
NURSE DEIMYS VIGIL, LPN, in her individual capacity;
TIMOTHY G. MOSER, M.D., in his individual capacity;
LINDSEY GYGER, RN, in her individual capacity; 1
EMILY BARRON, RN, in her individual capacity;
SOPHIA HELENE NIX, LPN, in her individual capacity;
TINA HOLLAND, RN, in her individual capacity; 2
KATHRYN DAVIDSON, LPN, in her individual capacity; 3
JOAN M. CUNNINGHAM, RN, in her individual capacity;
SHAURI N. KRON, LPN, in her individual capacity; and
DAISHA WADE, LPN, in her individual capacity, 4

       Defendants.




       1
           Originally named as “Lindsey Geiger.”
       2
           Originally named as “Tina (Last Name Unknown).”
       3
           Originally named as “Kat (Last Name Unknown).”
       4
         Ramsey originally named “Deputy John Doe One” as a party, but does not list him on
the proposed amended complaint at issue in this order. (See ECF No. 170-1 at 1–2.) The
Court therefore deems Deputy John Doe One dismissed and removes him from the caption.
                ORDER GRANTING IN PART AND DENYING IN PART
                       PLAINTIFF’S MOTION TO AMEND


       Plaintiff Benjamin Ramsey (“Ramsey”), appearing through his mother in her role

as legal guardian and next friend, alleges that the acts and omissions of numerous

parties (collectively, “Defendants”) led to him being denied necessary medications while

in pretrial detention at the Douglas County Detention Center (“Jail”), in turn leading to

seizures and permanent brain damage. He alleges, among other things, violations of

his Fourteenth Amendment right to adequate medical care in pretrial detention.

       By order dated July 19, 2019 (“Prior Order”), the Court dismissed a number of

claims from Ramsey’s Second Amended Complaint (ECF No. 92), some with prejudice

and some without. See Ramsey v. Sw. Corr. Med. Grp., Inc., 2019 WL 3252181

(D. Colo. July 19, 2019) (ECF No. 149). Currently before the Court is Ramsey’s

“Partially Unopposed Motion for Leave to Amend Second Amended Complaint with

Proposed Third Amended Complaint Attached” (ECF No. 170). The motion is “partially

unopposed” because Defendant Board of County Commissioners “intends to file a

motion to dismiss, but given the liberal standard for amendment and the early stage of

this proceeding, [does] not oppose [the] motion for leave to amend.” (Id. at 1 (internal

quotation marks omitted).) The remaining defendants, to which the Court will refer

collectively as “Defendants,” have filed a response in opposition. (ECF No. 176.)

       For the reasons explained below, Ramsey’s motion is denied as to Defendant

Timothy G. Moser, but is otherwise granted.




                                             2
                                          I. BACKGROUND

          The Prior Order describes in detail the alleged conduct that, according to

Ramsey, caused his injuries. See Ramsey, 2019 WL 3252181, at *2–6. For purposes

of this order, the Court presumes familiarity with that background.

          The Prior Order dismissed, without prejudice, claims against Defendants Trimble,

Vigil, Moser, Barron, Nix, Holland, Davidson, Cunningham, Kron, and Wade (“Individual

Defendants”) for deliberate indifference to Ramsey’s medical needs in violation of the

Fourteenth Amendment. Id. at *11–12, *29. However, each of them remained a

Defendant through the Court’s supplemental jurisdiction over Ramsey’s claim for

common-law medical negligence (Moser is a physician and the others are nurses). See

id. at *19 n.22. Ramsey’s proposed third amended complaint seeks to re-plead his

Fourteenth Amendment deliberate indifference claim against these Defendants. (See

¶¶ 171–78.)5

          As for the business entity Defendants (“Entity Defendants”)—i.e., those with

“Correctional Medical” in their name—the Court found in the Prior Order that Ramsey

had plausibly pleaded a Monell claim, see Monell v. Department of Social Services, 436

U.S. 658, 694 (1978), based on an alleged policy of failing to stock necessary

medications. Ramsey, 2019 WL 3252181, at *14. Ramsey’s proposed third amended

complaint seeks to plead additional theories of Monell liability against the Entity

Defendants. (See ¶¶ 185–86.)

          The Court will provide details regarding Ramsey’s new allegations as they

become relevant below.

          5
              All “¶” citations, without more, are to the proposed third amended complaint (ECF No.
170-1).



                                                    3
                                  II. LEGAL STANDARD

         Under Federal Rule of Civil Procedure 15(a), a court should allow a party to

amend its pleadings “when justice so requires.” “[T]he grant or denial of an opportunity

to amend is within the discretion” of the Court, but an “outright refusal to grant [such]

leave without any justifying reason” is an abuse of discretion. Foman v. Davis, 371 U.S.

178, 182 (1962). Refusing leave to amend is generally only justified upon a showing of

“undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to

cure deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, [or] futility of amendment.” Id.

                                      III. ANALYSIS

A.       Undue Prejudice

         Defendants first assert undue prejudice. (ECF No. 176 ¶¶ 15–17.) “Courts

typically find prejudice only when the amendment unfairly affects the defendants in

terms of preparing their defense to the amendment. Most often, this occurs when the

amended claims arise out of a subject matter different from what was set forth in the

complaint and raise significant new factual issues.” Minter v. Prime Equip. Co., 451

F.3d 1196, 1208 (10th Cir. 2006) (internal quotation marks and citation omitted). If the

proposed amendments “track the factual situations set forth in [previous or subsisting

claims],” then prejudice is highly unlikely. Gillette v. Tansy, 17 F.3d 308, 313 (10th Cir.

1994).

         Here, Defendants’ only argument for prejudice is that their counsel “has

expended considerable time, effort, and resources in preparing an answer and motion

for partial dismissal in response to the Second Amended Complaint,” and “it is likely that

another motion for partial dismissal will need to be filed in response to the proposed


                                             4
third amended complaint.” (ECF No. 176 ¶ 17.) This is not the sort of prejudice (much

less undue prejudice) that would prevent amendment at this phase of the case. The

Court therefore rejects Defendants’ undue prejudice argument.

B.     Undue Delay

       Defendants next assert undue delay. (Id. ¶¶ 18–21.) In the Tenth Circuit, the

undue delay analysis “focuses primarily on the reasons for the delay. . . . [D]enial of

leave to amend is appropriate when the party filing the motion has no adequate

explanation for the delay.” Minter, 451 F.3d at 1206.

       Ramsey explains in his motion that he seeks “to better frame the issues in

accordance with [his] true position[] and reflective of [the Prior Order], as well as [in light

of] new facts . . . discovered [since] the filing of the Second Amended Complaint.” (ECF

No. 170.) Ramsey’s reply in support of his motion elaborates that the new facts include

matters learned from a deposition of Defendant Trimble in a different case, the

transcript of which was unrestricted only shortly before Ramsey filed the motion

currently at issue. (See ECF No. 181 at 4–5.)

       The Court need not exhaustively evaluate what Ramsey knew and when he

could have pleaded it, as compared to what he pleaded in the Second Amended

Complaint and what he proposes to plead in a third amended complaint. Whatever the

outcome of that analysis, his delay was not undue in these circumstances. The Court

therefore rejects Defendants’ undue delay argument.

C.     Futility

       Finally, Defendants argue that amendment would be futile. (ECF No. 176 ¶¶ 22–

41.) Proposed amendments are futile when the amended complaint “would be subject

to dismissal for any reason.” Watson ex rel. Watson v. Beckel, 242 F.3d 1237, 1239–40


                                               5
(10th Cir. 2001). “The futility question is functionally equivalent to the question whether

a complaint may be dismissed for failure to state a claim.” Gohier v. Enright, 186 F.3d

1216, 1218 (10th Cir. 1999).

       1.       Individual Defendants

       In the Prior Order, the Court dismissed the Individual Defendants without

prejudice because: (i) as to all of the nurses except Trimble, Ramsey had alleged no

more than that they were on duty at a time when Ramsey was at the jail, with no

allegations that Ramsey, e.g., was visibly in need of medical care; (ii) as to Nurse

Trimble, the allegations regarding her involvement were too vague to state a plausible

claim; and (iii) as to Dr. Moser, the allegations suggested that he was unaware of

Ramsey’s condition until near the end of the relevant time frame. Ramsey, 2019 WL

3252181, at *11–12. Ramsey’s proposed third amended complaint contains additional

allegations about each of these Defendants, in hopes of overcoming the deficiencies

that previously led to dismissal.

                a.    Nurse Nix

       The allegations against Nurse Nix must be understood in light of the allegations

against Defendant Gyger (also a nurse). Nurse Gyger is not one of the moving

Defendants here because the Court found in the Prior Order that the Second Amended

Complaint stated a plausible claim against her for deliberate indifference. See id. at

*11. In the proposed third amended complaint, Ramsey elaborates somewhat on

Gyger’s role.

       Ramsey says that Nurse Gyger received the hospital discharge paperwork,

including a list of Ramsey’s medications, when Ramsey was booked into the Jail on the

evening of July 19, 2016. (¶ 65.) Although she received and noted the paperwork


                                             6
(which showed medications for, among other things, preventing seizures), and although

Ramsey displayed a visible surgical scar on the left side of his head, she did no more

than send a request for “med info/records” to the hospital and to “Aurora

Residential/Alternatives” (presumably where Ramsey had previously been living)—as

opposed to starting Ramsey on medications, or at least ordering them. (¶¶ 97, 170.)

       Ramsey alleges that Nurse Nix was the other nurse on duty at the time Ramsey

was admitted, and through his first night in the Jail. (¶ 96.) In that light, Ramsey now

alleges as follows:

              Defendant Nix was working with Defendant Gyger and
              passing out medications the night Ramsey was admitted to
              the jail, and she knew that he came from the hospital
              because that information was passed on to her as well as
              the new nurses coming on at shift change, as noted in the
              shift change report. The list of medications was in Ramsey’s
              chart, and she knew that he had not been provided any of
              them despite the obvious substantial risk of serious harm
              because she passed out the medications during that shift.

(¶ 171.)

       Defendants allege that this still does not state a plausible claim because Ramsey

does not allege that Nurse Nix saw him in any visible distress. (ECF No. 176 ¶¶ 25–

26.) Visible distress, however, was simply one example of something the Court did not

see in the Second Amended Complaint that might have changed the analysis as to

Nurse Nix. See Ramsey, 2019 WL 3252181, at *11 (“The Court finds that these

allegations are not sufficient to raise a plausible inference that Nurse Nix was

deliberately indifferent to Ramsey’s medical needs because it is unclear what she knew

about Ramsey’s immediate medical needs. Ramsey does not allege, for example, that

he displayed behaviors that night from which Nix could not have failed to see some sort

of problem needing medical attention.” (emphasis added)). The Court did not say that


                                             7
visible distress was the only allegation Ramsey might present to plead a plausible claim

against Nurse Nix.

          In his proposed third amended complaint, Ramsey specifically alleges that Nurse

Nix knew what Nurse Gyger knew—that Ramsey had numerous prescriptions, and that

he was not being given any of them. At the pleading phase, this is sufficiently plausible

to state a claim against Nurse Nix. 6

                b.     Nurses Holland and Davidson

          Nurses Holland and Davidson were the day shift nurses that took over from

Nurses Gyger and Nix in the morning of July 20, 2016. (¶ 98.) The proposed third

amended complaint alleges that, during the shift change,

                they learned of Ramsey’s condition and the [information
                request] allegedly sent [by Nurse Gyger], and thus knew of a
                substantial risk of serious harm from not providing the list of
                medications contained in Ramsey’s chart, knowing he had
                suffered a traumatic brain injury (TBI), and had been
                transferred to jail directly from the hospital with a long list of
                prescribed medications . . . . They knew Ben Ramsey was
                not receiving any of his medications despite the substantial
                risk of serious harm posed by discontinuing medications
                following hospitalization, including medications that are
                indicated for a seizure disorder, as expected following a TBI.
                They failed to perform any assessment of Plaintiff Ramsey,
                contact a physician, or provide Ramsey any of his doctor-
                ordered medications.

(¶ 98.)

          Taking these non-conclusory allegations as true, as the Court must in this

posture, Ramsey has stated a sufficiently plausible claim against Nurses Holland and
          6
         An interesting question for discovery would be whether Nurse Nix had the power to do
anything more. Defendants do not argue—either as to Nurse Nix or any other Individual
Defendant—that Ramsey fails to plead a plausible claim because he fails to plead that they had
power, e.g., to ensure that Ramsey was started on the medications that would have prevented
his seizures. The Court therefore need not address whether he should be required to plead as
much.



                                                8
Davidson because they allegedly knew of the risk he faced if he did not receive his

medications, they knew he was not receiving his medications, and they took no action.

The Court therefore rejects Defendants’ argument as to Nurses Holland and Davidson.

              c.     Nurses Cunningham, Wade, Vigil, and Kron

       Nurses Cunningham and Wade were the night shift nurses that took over from

Nurses Holland and Davidson on the evening of July 20, 2016. (¶ 101.) Nurses Vigil

and Kron were the day shift nurses took over from Cunningham and Wade in the

morning of July 21, 2016. (¶ 174.)

       Ramsey alleges that all of these nurses, like the nurses that preceded them,

learned at shift change of Ramsey’s need for medications, and that he was not

receiving them, yet took no action. For the same reasons given as to Nurses Holland

and Davidson, the Court finds that Ramsey has plausibly pleaded a claim against

Nurses Cunningham, Wade, Vigil, and Kron. 7

              d.     Nurses Trimble and Barron

       Nurse Trimble was a medical supervisor at the Jail on July 21, 2016, when

Ramsey’s mother (who is herself a physician) visited him and saw that he appeared to

be in status epilepticus—a state of continuous seizures, “which is a medical emergency

requiring a 911 call within 5 minutes. Permanent and irreversible brain damage can

occur after 20 minutes . . . .” (¶¶ 10, 106.) Nurse Trimble directed Nurse Vigil to meet

with Ramsey’s mother, and Nurse Vigil reported back about his mother’s “concerns

about her son’s condition and that he was not receiving his prescribed medications.”


       7
         Ramsey alleges significantly more about Nurse Vigil. (See ¶¶ 107–13.) However,
under the circumstances, the Court finds that the allegations summarized above are enough to
state a plausible claim.



                                              9
(¶¶ 107–08.) Knowing of the seriousness of status epilepticus, Nurse Trimble only

directed Nurse Vigil “to ‘verify’ Ben Ramsey’s medication list from the hospital.” (¶ 110.)

Nurse Trimble departed the jail sometime between 4:00 and 6:00 PM, doing nothing

more for Ramsey than ordering the “verification”—which is otherwise unexplained.

(¶ 114.)

       Eventually Ramsey’s mother spoke directly with a jail captain, who called Nurse

Trimble about the situation, in turn prompting Nurse Trimble to call Ramsey’s mother.

(¶ 118.) Ramsey’s mother reported her diagnosis of status epilepticus, and Nurse

Trimble then called Nurse Barron, who was one of the night shift nurses that evening.

(¶¶ 120–21.) Nurse Barron, at Nurse Trimble’s direction, performed a neurological

check at 6:45 PM and reported back to Nurse Trimble that she was seeing the same

signs of status epilepticus pointed out by Ramsey’s mother. (¶¶ 123–24.) Nurse

Trimble ordered Nurse Barron to have Ramsey transported to a nearby emergency

room. (¶ 125.) But “she did not direct [Nurse Barron] to follow a seizure protocol or to

call 911, despite the substantial risk of serious harm from the delay in treatment.” (Id.)

       Ramsey went to the emergency room in the back of a patrol car, although he

could not sit up or walk. (¶ 126.) The paperwork that went with him—which Nurse

Barron filled out—did not disclose his status epilepticus, but said “that he was sent to

the hospital for a blood pressure of 143/100, which is not a hypertensive emergency.”

(¶¶ 125, 127–28.) This, says Ramsey, was a deliberate omission, “to justify decisions

not to provide access to medical treatment.” (¶¶ 123–25.) When Ramsey got to the

emergency room, “[t]he hospital was forced to try to figure out what happened and

provide treatment based on misinformation.” (¶ 154.)




                                            10
         The theory against Nurse Trimble is that she knew, through reports from Nurse

Vigil, about Ramsey’s mother’s diagnosis of status epilepticus, but took no action for

many hours despite the need for quick action on someone in status epilepticus. Then,

when she did order Nurse Barron to send Ramsey to the emergency room, she did not

ensure that he was sent by ambulance. “Had [an ambulance] been called, Ramsey

would have received treatment, including either IV or intramuscular medications” sooner

than he did. (¶ 176.) For pleading purposes, the Court finds that this states a plausible

claim.

         As for Nurse Barron, there is no allegation that she knew of Ramsey’s status

before coming on-shift sometime on the evening of July 21 (the precise time is not

specified). There is also no allegation that, once directed by Nurse Trimble, she

delayed in performing a neurological exam, or that she delayed and reporting the results

back to Nurse Trimble, or that she delayed in carrying out Nurse Trimble’s order to send

Ramsey to the emergency room. Ramsey instead accuses Nurse Barron of failing to

call an ambulance, thus delaying necessary treatment, and of sending intentionally

incomplete paperwork with him to the hospital, thus delaying the hospital’s ability to

properly diagnose and treat him. (¶ 175.) The Court finds that this states a claim that is

plausible enough to survive a pleading challenge. 8




         8
         As to Nurses Trimble and Barron, and perhaps as to others, an important question will
be the extent (if any) to which the delays allegedly caused by their acts or omissions in turn
caused harm to Ramsey. In other words, by the time these nurses had an opportunity to
intervene, was Ramsey already too far gone? If not, was some amount of his current injury
already irreversible, such that these Defendants can only be held liable for a subset of the injury
that could have been prevented through earlier action by them? Defendants do not presently
raise these issues (see ECF No. 176 ¶¶ 30–35), so the Court need not explore them at this
phase.



                                                11
             e.     Dr. Moser

      Dr. Moser was the “on-site medical director at the [J]ail.” (¶ 177.) The

allegations against him are sparse. Sometime on July 21, 2016, he called in four of

Ramsey’s twenty-one prescriptions to a Walmart pharmacy. (¶¶ 71, 131.) Nurse

Barron also “notified” Dr. Moser (at an unspecified time, in an unspecified way) about

Nurse Trimble’s decision to have Ramsey sent to the emergency room. (¶¶ 125, 127.)

      Based on this, Ramsey further alleges, “on information and belief, [that] Dr.

Moser knew that Ben Ramsey had not received any medications for his seizure disorder

and was suffering continuous seizures, but did not order his immediate transport to the

ER via [ambulance].” (¶ 131.) Ramsey additionally states, without elaboration, that

Dr. Moser “either directed or acquiesced in the unconstitutional practices of the nurses.”

(¶ 177.) Finally, also “[b]ased on information and belief,” Ramsey alleges that Dr. Moser

“knew that Ben Ramsey came from the hospital following brain surgery with a list of

medications that had never been provided to him, and that he was suffering continuous

seizures, and yet Defendant Moser neither came to the jail to evaluate Ramsey nor

order[] that [an ambulance] be contacted immediately.” (Id.)

      The Court need not explore the proper extent to which a party may plead on

information and belief because Ramsey subverts his own pleadings in this regard.

Ramsey elsewhere alleges that the nurses failed to “contact a physician.” (¶¶ 98, 112–

13, 124, 142, 178, 216.) Ramsey also alleges that Nurse Gyger failed to contact the

“medical director,” i.e., Dr. Moser, when Ramsey was booked into the jail. (¶ 140.) And,

as just noted, Ramsey alleges that Dr. Moser did not “c[o]me to the jail to evaluate

Ramsey.” (¶ 177.) The single indication that Dr. Moser knew anything about Ramsey

(before he was sent to the emergency room) is that, at some unknown time on July 21,


                                           12
2016, he called in four of Ramsey’s prescriptions. 9

       In this light, Ramsey has failed to plead any more than he pleaded as to

Dr. Moser in the Second Amended Complaint. The Court found in the Prior Order that

those allegations were insufficient to state a plausible claim against Dr. Moser, see

Ramsey, 2019 WL 3252181, at *12, and they remain equally implausible now. It is

further apparent that Ramsey’s attempt to plead this claim against Dr. Moser is futile,

and so it will be dismissed as against Dr. Moser with prejudice. Dr. Moser nonetheless

remains a defendant as to Ramsey’s common-law medical malpractice claim.

       2.      Entity Defendants

       The Court previously ruled that Ramsey’s claim may go forward against the

Entity Defendants on the theory that they had an unconstitutional policy of failing to

stock required medications. Ramsey, 2019 WL 3252181, at *14. Ramsey now

additionally alleges that the Entity Defendants had a policy or widespread custom of

       •       denying medications to pretrial detainees, despite the seriousness of their

               conditions (¶ 185);

       •       “‘verifying’ medications . . . over and over without ever providing any

               medications” (id.); and

       9
          In Ramsey’s reply in support of his motion to amend, he asserts that “Dr. Moser called
in [the] prescriptions to a local pharmacy while [Ramsey’s mother] was informing [the] nurses
that Ben Ramsey was suffering continuous seizures.” (ECF No. 181 at 10.) Thus, says
Ramsey, “it could be inferred that he knew Ben Ramsey was suffering continuous seizures.”
(Id.) The allegation regarding the timing of the call is not in the proposed third amended
complaint, and the Court previously warned Ms. Bovo (the attorney who signed the reply brief—
and who has since withdrawn) that this tactic of inserting new allegations through briefing is
sanctionable. See Ramsey, 2019 WL 3252181, at *29. But even if the Court were to consider
the allegation, it would not help. The proposed third amended complaint asserts that Ramsey’s
mother was the first to bring Ramsey’s status epilepticus to the attention of Jail nurses. If she
was conveying that information to Jail nurses while Dr. Moser was simultaneously calling in
prescriptions, then it emphasizes that Dr. Moser’s actions were coincidental, not caused by any
knowledge about Ramsey’s status epilepticus.



                                               13
       •      “allow[ing] both LPNs and RNs to practice outside the scope of their

              licenses,” meaning they “routinely made medical decisions [that they

              should not have made] without contacting a doctor” (¶ 186).

Ramsey supports the first accusation (denying medications to pretrial detainees)

through facts developed in a since-settled lawsuit presided over by U.S. District Judge

R. Brooke Jackson, Kevin Hartwell et al. v. Southwest Correctional Medical Group,

PLLC, et al., Civil Action No. 17-cv-2278-RBJ (D. Colo., filed Sept. 20, 2017)

(“Hartwell”). The facts of Hartwell arose four months after Ramsey’s stay at the Jail,

and involved a man who was also denied prescribed seizure medications and was left in

status epilepticus for many hours. (¶ 154.) But, neither Ramsey’s injuries nor the

Hartwell incident prompted the Jail to change any of its policies. (¶¶ 156–58.)

       The Court finds that the first accusation plausibly states a Monell claim, and the

second accusation is virtually indistinguishable. As to the third accusation, the Court

finds it imprudent to evaluate it for plausible pleading. Ramsey’s case will already be

going forward on two Monell theories (failing to stock medications, and otherwise

denying medications), and his other theory significantly overlaps. Moreover, the case

will be going forward against nearly all of the Individual Defendants, who will be subject

to deposition and other discovery, and who would be the most likely to know about

these policies or practices, if they exist. If the Court were to attempt to finely parse

Ramsey’s Monell theories, it would practically invite discovery disputes over whether a

particular deposition question, a particular interrogatory, etc., is within the scope of the

current Monell claims.

       Instead, the Court will allow the case to go forward on all of the Monell theories




                                             14
Ramsey proposes in his third amended complaint. However, to focus summary

judgment briefing (or trial, if no party elects to file a summary judgment motion), the

Court will require Ramsey to file a statement 28 days before the dispositive motion

deadline explaining precisely which of these Monell theories he continues, at that stage

of the litigation, to pursue.

D.     Official Capacity

       In the Prior Order, the Court held that an individual should not be named as a

defendant in his or her “official” capacity if his or her employer is named as a Monell

defendant. See Ramsey, 2019 WL 3252181, at *12–13. Plaintiff has ignored this

directive, and his proposed third amended complaint continues to name the Individual

Defendants in both their individual and official capacities. (See ECF No. 170-1 at 1–2.)

In his reply in support of his motion to amend, Ramsey appears to acknowledge that

this was a mistake, stating that he “will remove the ‘official capacity’ language from the

caption of the Third Amended Complaint, if accepted.” (ECF No. 181 at 1–2.) The

Court will therefore order him to do so.

                                     IV. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     Ramsey’s “Partially Unopposed Motion for Leave to Amend Second Amended

       Complaint with Proposed Third Amended Complaint Attached” (ECF No. 170) is

       GRANTED IN PART and DENIED IN PART as follows:

       a.      The motion is GRANTED as to the new claims Ramsey seeks to plead

               against the Entity Defendants, and against the Individual Defendants

               (except Dr. Moser);

       b.      The motion is DENIED with prejudice as to the new claims Ramsey seeks


                                            15
            to plead against Dr. Moser;

2.   Ramsey’s shall file his Third Amended Complaint, consistent in all respects with

     the terms of this Order, no later than March 31, 2020; and

3.   No later than 28 days before the dispositive motion deadline (currently set for

     November 20, 2020), Ramsey shall file with the Court a “Notice of Monell

     Theories,” stating each theory he asserts in succinct, concrete terms, making

     clear the pre-existing policy or custom and the causal relationship between the

     policy or custom and a Defendant’s alleged acts or omissions (e.g., “For at least

     [amount of time] before [date of injury], [name of entity] had a custom of

     __________, which caused [name of individual actor] to ________ instead of

     __________ on [date of injury], in turn causing injury Ramsey because

     __________.”). For each theory so stated, Ramsey shall support it with a

     concise summary of evidence developed during discovery to support that theory.

     If desired, Ramsey may also provide brief legal argument. Ramsey need not

     attach supporting materials.



     Dated this 25th day of March, 2020.

                                                BY THE COURT:



                                                ______________________
                                                William J. Martinez
                                                United States District Judge




                                           16
